Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 14/905052 application originally filed January 14, 2016.
Amended claims 14, 21, 22 and 32, filed October 29, 2021, are pending and have been fully considered.  Claims 1-13, 15-20, 23-31 and 33-44 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 21, 22 and 32 is/are rejected under 35 U.S.C. 103 as obvious over Vilardo (US 2010/0107484) in view of Spivey et al. (US 2005/0172546) hereinafter “Spivey”.
Regarding Claim 14, 21, 22 and 32
	Vilardo discloses in paragraphs 0015-0020, a method for fueling an internal combustion engine, comprising: 
Supplying to an internal combustion engine: 
i. a fuel which is a liquid at room temperature; and 
ii. additive; wherein the additive is selected from the group consisting of a detergent; antioxidant; friction modifier selected from the group consisting of an alkoxylated fatty amine, a fatty acid or derivative thereof, and mixture thereof; and mixtures thereof;
wherein the detergent is soluble in a non-hydrocarbonaceous fuel. 
injector deposit control, intake valve deposit control, combustion chamber deposit control, wear control, improved fuel economy, and emission reduction (CO2, NOx, or other gases).
	Vilardo discloses in paragraph 0029, the detergent, which is soluble in a nonhydrocarbonaceous fuel can include polyetheramines, Mannich, Succinimides, polyisobutylene amines, glyoxylates, and mixtures thereof.
	Vilardo discloses in paragraph 0037, the detergent can be a Mannich detergent, sometimes referred to as a Mannich base detergent. Mannich detergent is a reaction product of a hydrocarbyl-substituted phenol, an aldehyde, and an amine or ammonia. The hydrocarbyl substituent of the hydrocarbyl substituted phenol can have 10 to 400 carbon atoms. This hydrocarbyl substituent can be derived from an olefin or a polyolefin. Useful olefins include alpha-olefins, such as 1-decene, which are commercially available. Vilardo discloses in paragraph 0038, the polyolefins which can form the hydrocarbyl substituent can be prepared by polymerizing olefin monomers by well known polymerization methods and are also commercially available. The olefin monomers include monoolefins, including monoolefins having 2 to 10 carbon atoms such as ethylene, propylene, 1-butene, isobutylene, and 1-decene. Useful polyolefins include polyisobutylenes having a number average molecular weight of 140 to 5000. The polyisobutylene can have a vinylidene double bond content of 5 to 69 percent.  Vilardo discloses in paragraph 0039, the hydrocarbyl-substituted phenol can be pre pared by alkylating phenol with an olefin or polyolefin described above, such as a polyisobutylene or polypropylene, using well-known alkylation methods.

	It is to be noted, Vilardo discloses the polyisobutylene-Mannich base detergent and the polyisobutylene amine of the presently claimed invention but fails to specifically teach the molecular weights of the polyisobutylene groups of the polyisobutylene amine of the presently claimed invention.
	However, Spivey teaches a fuel composition comprising a detergent/dispersant additive (see abstract).  Spivey further teaches in paragraphs 0053 and 0054, the detergent/dispersant additive of the present invention can contain nitrogen, oxygen, or a mixture thereof. The detergent/dispersant additive of this invention can contain a hydrocarbyl substituent. The detergent/dispersant additive can comprise (1) a reaction product of a hydrocarbyl-substituted acylating agent and an amine, (2) a hydrocarbyl-substituted amine, (3) a hydrocarbyl-substituted hydroxy aromatic compound, (4) a Mannich reaction product, or (5) mixtures thereof. 

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the molecular weight of the polyisobutylenes of the hydrocarbyl substituent of Vilardo would encompass the molecular weight of the polyisobutylenes of Spivey due to both, Vilardo and Spivey, disclose overlapping number of carbons present in the hydrocarbyl subsitutent, which effects the molecular weight.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
	Vilardo discloses in paragraph 0066, the detergent additive can be present in a mixture of various detergents. Vilardo discloses in paragraph 0067, in one embodiment, the detergent in the fuel composition may be present in an amount from about 1 to about 10000 ppm, or about 5 to about 5000, or about 20 to about 4000 or about 40 to about 3500 ppm.  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Vilardo has same deficiencies as (now withdrawn) Hou. Vilardo discloses a wide variety of alkyl groups in a variety of molecular weights for the Mannich base, [0037]-[0043]. Vilardo provides no details on polyisobutylene amine detergents. Finally, Vilardo teaches that the detergent can be present at a variety of concentrations, e.g., 1-10000 ppm or 40-3500 ppm. [0067]. Unlike Hou, Vilardo provides no examples or preferred embodiments.  The Office apparently asserts that merely finding the limitations scattered throughout Vilardo is sufficient to teach their combination in a single fuel composition.”
This argument is not deemed persuasive.  First, Vilardo specifically teaches the fuel composition of the presently claimed invention, as shown in the above rejection.  Second, from the long list disclosed, Vilardo specifically teaches the specific compound combination of the presently claimed invention.  Of the Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argued: “Mere overlap in claim scope is insufficient to render the claims prima facie obvious. As the Office noted, Vilardo teaches that detergent may be present in a fuel composition at "about 1 to about 10000 ppm, or about 5 to about 5000, or about 20 to about 4000 or about 40 to about 3500 ppm." Office Action, p. 7. The Office did not establish how a broad range ("about 40 to about 3500 ppm") renders a much narrower range prima facie obvious. Here, without more, the numerous possibilities for the amount of polyisobutylene-Mannich Base detergent and polyisobutylene amine are not sufficient to establish a prima facie case of obviousness.”
This argument is not deemed persuasive.  First, Vilardo specifically teaches the fuel composition of the presently claimed invention, as shown in the above rejection.  Second, from the long list disclosed, Vilardo specifically teaches the specific compound combination of the presently claimed invention.  Of the prior art it is not picking and choosing to select one element from one list, however long the list may be.  When the species is clearly named, the selection from a long list does not avoid a 103 rejection.  See Ex parte A, 17 USPQ 2d 1716 (Bd. Pat. App. & Inter. 1990).  Additionally, disclosed examples and preferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argued: “Vilardo provides no suggestion with respect to gas-handling valves like air intake valves, exhaust valves, and exhaust gas recirculation valves.  Vilardo suggests that its fuel concentrate can reduce deposits on fuel injectors and other fuel induction system components. But what Vilardo does not suggest is that its fuel compositions have any effect on valves that are not part of the fuel induction system, i.e., valves that do not conduct fuel into the combustion cylinder. Vilardo is silent regarding valves that do not handle fuel but rather handle gas, such as the air intake valves, exhaust valves, and exhaust gas recirculation valves recited in the present claims. Nowhere does Vilardo suggest that deposits can be avoided on gas valves. Accordingly, Vilardo does not teach or suggest that "the polyisobutylene-Mannich Base detergent and the polyisobutylene amine being present in the fuel composition in an amount that produces substantially less deposit formation on the valve than would be produced when the same fuel composition with the polyisobutylene amine but without the polyisobutylene-Mannich Base detergent is combusted in the engine" as required by the claims.”
Applicants arguments are not deemed persuasive.  Vilardo specifically teaches the fuel composition reduces deposits in the engine including the valves, meeting the claimed invention.
Applicants argued: “The inventors have surprisingly determined that the claimed fuel composition can reduce deposit formation on valves that are not part of the fuel induction system.”
This argument is not deemed persuasive.   It is maintained that the examples defined in the specification, show unexpected results for the combination of the fuel composition of the present invention that reduces the deposit formation on the air intake valves as compared to the fuel with the polyisobutylene amine without the Mannich Base detergent. First, the examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because applicants have not compared the claimed invention to the teachings of the reference, therefore, the examples no way allow the examiner to determine a trend for the results. The examiner maintains applicants have failed to provide comparative data that is closer in scope of the claimed ranges due to Hou overlaps the claimed additive.  Evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Second, Hou modified by Spivey specifically teaches the combination of polyisobutylene polyamine and a Mannich reaction product as a detergent used in a fuel composition wherein the fuel is applied to fuel injectors of spark ignition internal combustion engines in order to reduce and control deposits on valves in the engine. Therefore, the unexpected results are not deemed persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DuMont et al. (US 2008/0202561) discloses in the abstract, compositions and methods for reducing deposit formation in engines combusting a fuel containing ethanol and a corrosion inhibitor. The present disclosure also provides compositions and methods for reducing deposit formation in engines combusting a fuel containing ethanol, a corrosion inhibitor, and a dispersant. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.